[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 170 
The plaintiffs seek to have the award declared void, on account of fraud and want of jurisdiction in the appraisers; and they also ask to restrain its enforcement, alleging that Wasson had made a motion in the Supreme Court at Special Term for a peremptory mandamus to compel the auditor to pay it, which was pending and undecided at the commencement of this action.
We think there are two answers to this action: 1. The statute (Laws of 1868, chap. 520), under which jurisdiction was conferred upon the appraisers to hear and decide these claims, gives to either party the right to appeal to the canal board, as in other cases. There is no allegation or proof that the appeal was prevented by fraud, collusion, accident or mistake. The canal board had ample power, by various statutes, to grant plaintiffs all the relief they could obtain in this action. (Laws of 1829, chap. 368; Laws of 1840, chap. 201; Laws of 1866, chap. 836; Laws of 1868, chap. 579.) Having this easy and simple remedy provided by law for all the grievances of which they complain, plaintiffs should not have resorted to an independent action. 2. Wasson had commenced proceedings to enforce payment of the award by mandamus. In those proceedings the auditor, on behalf of the State could have set up, in his return to the writ, any defence, legal or equitable, which the State had, going to the validity of the award. There are no allegations in the complaint *Page 171 
and no proof that plaintiff's right could not be perfectly protected in those proceedings, and they should not, therefore, be enjoined by a suit in equity.
Judgment affirmed, with costs.
All concur.
Judgment affirmed.